USCA4 Appeal: 21-4376      Doc: 32         Filed: 09/15/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4376


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRANDON CHRISHON POLK,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cr-00157-TDS-1)


        Submitted: August 31, 2022                                  Decided: September 15, 2022


        Before DIAZ and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
        Hill, North Carolina, for Appellant. Nicole Royer DuPre, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4376       Doc: 32         Filed: 09/15/2022        Pg: 2 of 5




        PER CURIAM:

               Brandon Chrishon Polk pled guilty pursuant to a plea agreement to using a cellular

        telephone to facilitate the distribution of five grams or more of methamphetamine, in

        violation of 21 U.S.C. § 843(b). The district court calculated Polk’s advisory prison

        sentence under the U.S. Sentencing Guidelines Manual (2018) at 96 months and sentenced

        Polk to 96 months’ imprisonment and three years of supervised release.

               On appeal, Polk’s counsel has filed a brief pursuant to Anders v. California,

        386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal, but

        questioning whether the district court erred in imposing a 96-month prison term rather than

        the 90-month term the defense requested. Polk filed pro se supplemental briefs in which

        he questions whether the prosecution engaged in misconduct and whether his trial attorney

        rendered ineffective assistance. The Government declined to file a brief and does not seek

        to enforce the appeal waiver in Polk’s plea agreement. 1 We affirm.

               As to Polk’s prison sentence, this court “reviews all sentences—whether inside, just

        outside,   or   significantly   outside   the       Guidelines   range—under   a   deferential

        abuse-of-discretion standard,” United States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir.

        2020) (cleaned up), for procedural and substantive reasonableness, United States v. Fowler,




               1
                Because the Government fails to assert the waiver as a bar to this appeal, we may
        consider the issues raised by counsel and Polk and conduct an independent review of the
        record pursuant to Anders. See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.
        2007).

                                                        2
USCA4 Appeal: 21-4376      Doc: 32           Filed: 09/15/2022    Pg: 3 of 5




        948 F.3d 663, 668 (4th Cir. 2020). 2 In determining procedural reasonableness, this court

        considers whether the district court properly calculated the defendant’s Guidelines

        sentence, gave the parties an opportunity to argue for an appropriate sentence, considered

        the 18 U.S.C. § 3553(a) factors, and sufficiently explained the selected sentence. Id. When

        rendering a sentence, the district court must make an individualized assessment based on

        the facts presented, state in open court the reasons supporting its chosen sentence, address

        the parties’ nonfrivolous arguments in favor of a particular sentence and, if it rejects them,

        explain why in a manner allowing for meaningful appellate review. United States v.

        Provance, 944 F.3d 213, 218 (4th Cir. 2019). If there are no procedural errors, this court

        then considers the substantive reasonableness of the sentence, evaluating “the totality of

        the circumstances to determine whether the sentencing court abused its discretion in

        concluding that the sentence it chose satisfied the standards set forth in § 3553(a).” United

        States v. Nance, 957 F.3d 204, 212 (4th Cir. 2020) (internal quotation marks omitted). Any

        sentence within a properly calculated Guidelines range is presumptively substantively

        reasonable, and the defendant bears the burden of demonstrating the sentence is

        unreasonable when measured against the § 3553(a) factors.           United States v. White,

        810 F.3d 212, 230 (4th Cir. 2016).




               2
                 Citing United States v. Porter, 909 F.2d 789 (4th Cir. 1990), counsel asserts that
        this court will not overturn a district court’s refusal to vary downward and impose a
        sentence below the Guidelines sentence. This court rejected that argument in United
        States v. Montes-Pineda, 445 F.3d 375, 377-78 (4th Cir. 2006).

                                                      3
USCA4 Appeal: 21-4376       Doc: 32         Filed: 09/15/2022     Pg: 4 of 5




               After review of the record, we conclude that the district court did not reversibly err

        in calculating Polk’s Guidelines sentence. The district court also afforded counsel an

        adequate opportunity to argue for an appropriate sentence and properly heard allocution

        from Polk.     After considering these arguments and Polk’s allocution, the advisory

        Guidelines sentence, and the 18 U.S.C. § 3553(a) factors, the district court declined to

        impose a 90-month prison term and determined that a 96-month prison term was warranted

        based on the nature and circumstances of Polk’s offense conduct, his history and

        characteristics, and the needs for the sentence imposed to reflect the seriousness of Polk’s

        offense, to promote respect for the law, to afford adequate deterrence to criminal conduct,

        and to protect the public, see 18 U.S.C. § 3553(a)(1), (2)(A)-(C). The district court’s

        explanation was sufficient to support the imposition of this term, and Polk does not

        overcome the presumption of reasonableness afforded to it. We thus discern no abuse of

        discretion in the district court’s imposition of the 96-month prison term.

               Turning to Polk’s claims of prosecutorial misconduct raised in his pro se briefs, we

        review them for plain error because Polk did not raise claims of prosecutorial misconduct

        in the district court. United States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005). To succeed

        on a claim of prosecutorial misconduct, the defendant bears the burden of showing that the

        prosecution engaged in misconduct and that such conduct “prejudiced the defendant’s

        substantial rights so as to deny the defendant a fair trial.” Id. We have reviewed the record

        and find no improper conduct on the part of the prosecution that prejudiced Polk. We thus

        discern no plain error in this regard.



                                                     4
USCA4 Appeal: 21-4376         Doc: 32       Filed: 09/15/2022     Pg: 5 of 5




               Turning, next, to Polk’s claims of ineffective assistance by trial counsel, this court

        typically will not review a claim of ineffective assistance of counsel made on direct appeal,

        United States v. Maynes, 880 F.3d 110, 113 n.1 (4th Cir. 2018), “[u]nless an attorney’s

        ineffectiveness conclusively appears on the face of the record,” United States v. Faulls,

        821 F.3d 502, 507 (4th Cir. 2016). To establish ineffective assistance of trial counsel, Polk

        must satisfy the two-part test set out in Strickland v. Washington, 466 U.S. 668 (1984). He

        “must show that counsel’s performance was [constitutionally] deficient” and “that the

        deficient performance prejudiced the defense.” Id. at 687. After review, we conclude that

        ineffective assistance by trial counsel does not conclusively appear on the face of the

        record. Such claims “should be raised, if at all, in a 28 U.S.C. § 2255 motion.” Faulls,

        821 F.3d at 508. We therefore decline to address these claims at this juncture.

               In accordance with Anders, we also have reviewed the remainder of the record and

        have found no meritorious issues for appeal. We therefore affirm the criminal judgment.

        This court requires that counsel inform Polk, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Polk requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Polk.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED

                                                      5